UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7518



In Re:   CALVIN DOUGLAS DYESS; MICHAEL JASON
BARTRAM,



                                                        Petitioners.




             On Petition for Writ of Mandamus. (CR-99-12)


Submitted:    November 17, 2003            Decided:   March 18, 2004


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Calvin Douglas Dyess and Michael Jason Bartram, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Calvin Douglas Dyess petitions for a writ of mandamus.

He seeks an order directing the district court to allow him to

withdraw his guilty plea.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).    Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.      See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Dyess is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                              - 2 -